Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 03/18/2021 is acknowledged.
3.	Claims 1-4, 7-11 and 14-16 are pending.
4.	Applicant's election with traverse of Group I and the polypeptide of SEQ ID NO:2 in the reply filed on 03/18/2021 is acknowledged.  The traversal is on the ground(s) that there will be no additional burden to search all the groups.  This is not found persuasive because the 50 pages of claims which recite 649 different sequences and variants thereof are in fact a burden to search.  The additional 3 groups directed to a method of using the invention of group I, a product without the antigen of Group I and an antibody that binds to the antigen of group I are individually also a burden to search.  
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 4, 7-8, 11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and claims 2, 10 and 16 are withdrawn for being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/18/2021.  It is noted that Applicant incorrectly indicated that the elected species of SEQ ID NO:2 reads on all of claims 1-3, 9-10 and 16.  
6.	Claims 1, 3 and 9 are currently under examination as they read on a kit or composition comprising SEQ ID NO:2 immobilized to a carrier or surface.  
7.	Applicant’s IDS documents filed on 08/30/2018; 05/29/2019; 10/17/2019 and 03/18/2021 have been considered.

8.	Claims 1, 3 and 9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The proteins recited in claim 1 have neither a single structural similarity by sequence, nor do they belong to the same recognized class and there is no expectation that the members behave in the same way or could be substituted for one another with the expectation that the same intended result will be achieved.  These proteins are not functionally equivalent.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of .
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: SEQ ID NOs 1-649, the specification does not reasonably provide enablement for : variants or antigens including proteins comprising an amino acid sequence with deletion, substitution, insertion or addition; a protein comprising an amino acid sequence having at least 70% identity; encoded by a nucleotide sequence with deletion, substitution, insertion or addition of one or several nucleotides; encoded by a nucleotide sequence having at least 70% identity to the nucleotide sequence; encoded by a nucleic acid that hybridizes under stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence; or a protein comprising one or more of the recited sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification disclosure does not enable one skilled in the art to practice the 
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).

The specification does not provide a sufficient enabling description of the claimed invention.  The specification discloses only SEQ ID NOs 1-649. However, the instant claims encompass in their breadth variants.  However, it is highly unpredictable which variants andcan be used to diagnose allergies.
There is insufficient guidance in the specification as filed as to how the skilled artisan would make the various proteins recited in the instant claims.  A person of skill in the art would not know which sequences are non-essential, and what particular sequence lengths identify essential sequences.  There is insufficient guidance to direct a person of skill in the art to select particular sequences or sequence lengths as essential for the claimed diagnostic use.  Without detailed direction as to which sequences are essential to the function of the polypeptide, a person of skill in the art would not be able to determine without undue experimentation which of the plethora of sequences encompassed by the instant claims would exhibit the claimed functional characteristics, other than SEQ ID NOs 1-649.

over the full length of  the recited proteins to share the same function as the recited proteins.  The recitation of percent identity language, in the absence of a testable function and limitations regarding the sequence length over which the percent identity is required; does not allow the skilled artisan to make and use the encoding nucleic acids commensurate in scope with the instant claims without undue experimentation.
The fact that two nucleic acid sequences will hybridize under moderate or stringent conditions does not in and of itself require that the two sequences share any functional activity.  Thus the same observations apply to the recitation of "that hybridizes" to the recited sequences under the conditions as were noted with respect to “percent identity” language.  It was well known in the art at the time the invention was made that hybridization could occur between two sequence based upon short stretches of 100% identity. Thus, a great deal of sequence variability with respect to the full-length nucleic acid is possible.  Even when limited with at least 70% identity in the absence of a clear recitation that the identity is over the full length of SEQ ID NOs, the claim reads on subsequences.  Finally, hybridization under conditions other than high stringency would be expected to permit a great deal of variation between the two hybridizing sequences, making it even more unpredictable that the two sequences would share the same function.  Thus as for the recitation of percent identity, hybridization language in the absence of a testable function and limitations regarding both the hybridization conditions and the sequence length over which the hybridization takes place; does not allow the skilled artisan to make and use the hybridizing nucleic acids commensurate in scope with the instant claims without undue experimentation. 
The instant claims do not require that the nucleic acids encode full length; but rather encompasses any subsequences thereof.  The specification does not provide sufficient guidance as to which subsequences would hybridize under stringent conditions to the recited sequences.  The specification does not provide any working examples of any subsequences that would encode sequences for use in the claimed invention.  It would require undue experimentation of the skilled artisan to determine which subsequences would have the function of the full length molecules.  Thus, it would require undue experimentation of the skilled artisan to determine which subsequences are encompassed.
Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  It is well known in the art that the relationship between the sequence of a protein and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable.  For example, Colman et al. (PTO-892 Reference U) teaches single amino acid changes in an antigen can effectively abolish antibody antigen binding (In particular, entire document).  In the same way, Abaza et al. (PTO-892; Reference V) teaches that single amino acid substitutions outside the antigenic site on a protein effect antibody binding (In 
Antibodies bind small epitopes and any changes to those epitopes changes antibody binding, so variants with altered amino acids will not be useful for detecting antibodies that bind to IgE that is specific for the full length recited sequences.
In addition, the specification is not enabled for a recombinantly produced polypeptides “comprising” “an” amino acid sequence for use in diagnosis. The term “having” is open language which opens up the claimed allergens to encompass allergens that have any number of amino acids added on the N- and/or C-terminus of the allergen. In addition, an amino acid sequence reads on subsequences. As such, the claimed polypeptides encompasses polypeptides that comprise any two or more amino acid sub-fragment of in addition to any number of amino acids added onto the N- and/or C-terminus. Such a genus of polypeptides could not predictably be used to diagnose any type of allergies. 
Further, the terms “comprising” and “encodes” are open-ended and expand the nucleic acid and amino acid sequences encompassed to include additional non disclosed amino acid and nucleic acids outside of the recited sequences. 

While recombinant and mutagenesis techniques are known, it is not routine in the art to determine antibody binding for proteins or peptide having multiple substitutions or multiple modifications, as encompassed by the instant claims.  The positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

11.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Applicant is in possession of: SEQ ID NOs 1-649.
Applicant is not in possession of : variants or antigens including proteins comprising an amino acid sequence with deletion, substitution, insertion or addition; a protein comprising an amino acid sequence having at least 70% identity; encoded by a nucleotide sequence with deletion, substitution, insertion or addition of one or several nucleotides; encoded by a nucleotide sequence having at least 70% identity to the nucleotide sequence; encoded by a nucleic acid that hybridizes under stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence; or a protein comprising one or more of the recited sequences.  
There is insufficient support in the specification for the various nucleic acids, proteins and antigens recited in the instant claims.   The specification is limited to the sequences of SEQ ID NOs 1-649.  It provides no guidance with regard to the making and/or using partial peptides, variants and antigens.   It cannot be predicted whether a polypeptide having anything less than 100% identity over the full length of the recited sequences will share the same functional characteristics as the recited sequences.  Thus, the recitation of percent identity language, in the absence of a testable function and limitations regarding the sequence length over which the percent identity is required.   The genus of nucleic acids encoding an polypeptide with various percent identities to the recited sequences, or subsequences thereof is very large; and a great deal of variability is encompassed by the instant claims.  Applicant has not disclosed, nor does the art recognize, the requisite structural features of the encoded polypeptide which results in the disclosed functional activities of being used as a diagnostic, a feature deemed essential to the 
The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention.
Adequate written description requires more than a mere statement that it is part of the invention. In the instant application, the amino acid and nucleic acid sequences are required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other 
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed proteins, antigens and amino acids to demonstrate possession.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al. (IDS filed on 10/17/2019; Reference 2) in view of Odani et al. (PTO-892 mailed on 09/18/2020; Reference U).
Brandon et al. teaches that proteins of soybeans (Glycine max) are widely used in animal and human nutrition. In addition to the bulk of the seed storage proteins, which are classified as albumins and globulins, 6% of soybean proteins are classified as inhibitors of trypsin and chymotrypsin and 0.5% are sugar-binding lectins. The two major classes of inhibitors are the Kunitz trypsin inhibitor, which inhibits trypsin, and the Bowman-Birk inhibitor (BBI), which inhibits both trypsin and chymotrypsin. Unless removed or inactivated, these inhibitors and lectins can impair the nutritional quality and safety of soy-based diets. On the other hand, several studies suggest that BBI can also function as an anticarcinogen, possibly through interaction with a cellular serine protease. Good-quality soybean proteins contribute to the nutritional value of many specialty foods including infant soy formulas and milk replacers for calves, and provide texture to many processed foods. However, they may also induce occasional allergic responses in humans. This reference outlines immunoassays developed to analyze for soy proteins in different soybean lines, in processed foods, and in nonsoy foods fortified with soy proteins. The refernec teaches immunoassays of soy proteins for clinical investigations into food allergy. An assessment of the current status of immunoassays, especially of enzyme-linked immunosorbent assays for soybean inhibitors of digestive enzymes, soy globulins, and soy lectins, demonstrates the usefulness of these methods in plant and food sciences and in medicine.  The reference teaches common ELISA format where the antigen is coated onto the microwells directly or by way of a specific antibody (immobilized to the surface). The reference also teaches the use of BBI in a hapten conjugate and as a horseradish peroxidase labeled ligand   (In particular, 
	The claimed invention differs from the prior art in the recitation of the Bowman-Birk D-II protein of SEQ ID NO:2 of claims 1, 3 and 9.
Odani et al. teaches the Bowman-Birk type proteinase inhibitor D-II of instant SEQ ID NO:2 which also comprises SEQ ID NOs 17-20 as evidenced by the specification on pages 55-56 and the sequence listing.  The Odani et al. reference teaches the sequence of the D-II inhibitor in Figure 4 and compares the sequence to BBI
	It would have been obvious to one of ordinary skill in the art at the time of invention to have used the protein of SEQ ID NO:2 taught by Odani et al. in the immunoassays taught by Brandon et al. because Brandon et al. provides the motivation to use Bowman-Birk inhibitors in immunoassays to analyze for soy proteins in different soybean lines, in processed foods, in nonsoyfoods fortified with soy proteins and for clinical investigations into food allergy.  
	From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
14.	No claim is allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 26, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644